Case 4:19-cv-00579-CVE-JFJ Document 19 Filed in USDC ND/OK on 05/18/20 Page 1 of 9




                        UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA


  JACQUELINE GHAZAL,                                    )
                                                        )
                         Plaintiff,                     )
                                                        )
  v.                                                    )       Case No. 19-CV-0579-CVE-JFJ
                                                        )
  KENNETH WHINERY,                                      )
  EDDIE JACK MILES, and                                 )
  MILES CONSTRUCTION, LLC,                              )
                                                        )
                         Defendants.                    )


                                       OPINION AND ORDER

         Now before the Court is Defendants Eddie Jack Miles and Miles Construction, LLC’s Motion

  to Dismiss for Failure to State a Claim Upon Which Relief Can Be Granted and Brief in Support

  (Dkt. # 10). Defendants Miles Construction, LLC (Miles Construction) and Eddie Jack Miles seek

  dismissal of all the claims asserted against them by plaintiff Jacqueline Ghazal for failure to state

  a claim upon which relief can be granted. Dkt. # 10. Plaintiff concedes that certain claims should

  be dismissed, but she argues she has stated plausible claims for home repair fraud, breach of

  contract, and civil conspiracy.

                                                   I.

         In October 2019, plaintiff applied for housing assistance from the Osage Housing Assistance

  Program (the Program) to repair her heating and cooling unit. Dkt. # 6, at 2. Kenneth Whinery was

  an assistance officer for the Program, and he was assigned to plaintiff’s claim for housing benefits.

  Id. Plaintiff alleges that Whinery continuously sexually harassed her in person and by text message,

  and plaintiff also believes that Whinery was spying on her while she was in her home. Id. at 3-4.
Case 4:19-cv-00579-CVE-JFJ Document 19 Filed in USDC ND/OK on 05/18/20 Page 2 of 9




  Plaintiff made a second request for housing assistance to have siding replaced on her home, and

  plaintiff was afraid that her housing assistance would be cut off if she complained about Whinery’s

  conduct. Id. at 5.

         Whinery hired Miles Construction to perform the work for the siding project, and Miles

  Construction’s contract with the Program called for HardieBacker cement siding to be used on

  plaintiff’s home. Id. Plaintiff claims that Miles Construction was using a different type of siding

  that falls apart when it gets wet, and plaintiff asked Miles, the owner of Miles Construction, about

  the siding being used. Id. at 5-6. Miles allegedly yelled at plaintiff for “daring to question how he

  was doing his job,” and she claims that Miles left the job site and returned with inferior siding. Id.

  at 6. Plaintiff made a complaint to Whinery and his supervisor about the siding being used on her

  home, and the supervisor assured plaintiff that Whinery could handle this issue without supervision.

  Id. Whinery told plaintiff that the Program had previously fined Miles Construction for cutting

  corners, and she claims that Whinery took no action to prevent Miles Construction from putting the

  wrong siding on her house. Id. Plaintiff alleges that Miles Construction used “inferior, discolored,

  and moldy” siding to complete the work on her home, and her subsequent applications for housing

  assistance were placed further down the list because she refused Whinery’s sexual advances. Id.

         On October 29, 2019, plaintiff filed this case asserting five claims for relief against Whinery,

  Miles, and Miles Construction. Dkt. # 2. On November 20, 2019, plaintiff filed an amended

  complaint adding a sixth claim. Plaintiff alleges claims under the Fair Housing Act, 42 U.S.C. §

  3601 et seq. (FHA) (first claim) and intentional infliction of emotional distress (third claim) against

  Whinery and Miles, and she alleges a claim of civil conspiracy (sixth claim) against Whinery, Miles,

  and Miles Construction. Plaintiff alleges a claim of sexual battery (second claim) against Whinery.


                                                    2
Case 4:19-cv-00579-CVE-JFJ Document 19 Filed in USDC ND/OK on 05/18/20 Page 3 of 9




  Plaintiff also alleges a claim under the Oklahoma Home Repair Fraud Act, OKLA. STAT. tit. 15, §

  765.1 (fourth claim) and a breach of contract claim (fifth claim) against Miles and Miles

  Construction.

                                                    II.

         In considering a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court must determine

  whether the claimant has stated a claim upon which relief may be granted. A motion to dismiss is

  properly granted when a complaint provides no “more than labels and conclusions, and a formulaic

  recitation of the elements of a cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

  (2007). A complaint must contain enough “facts to state a claim to relief that is plausible on its face”

  and the factual allegations “must be enough to raise a right to relief above the speculative level.”

  Id. (citations omitted). “Once a claim has been stated adequately, it may be supported by showing

  any set of facts consistent with the allegations in the complaint.” Id. at 562. Although decided

  within an antitrust context, Twombly “expounded the pleading standard for all civil actions.”

  Ashcroft v. Iqbal, 556 U.S. 662, 683 (2009). For the purpose of making the dismissal determination,

  a court must accept all the well-pleaded allegations of the complaint as true, even if doubtful in fact,

  and must construe the allegations in the light most favorable to a claimant. Twombly, 550 U.S. at

  555; Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007); Moffett v. Halliburton

  Energy Servs., Inc., 291 F.3d 1227, 1231 (10th Cir. 2002). However, a court need not accept as true

  those allegations that are conclusory in nature. Erikson v. Pawnee Cnty. Bd. of Cnty. Comm’rs, 263

  F.3d 1151, 1154-55 (10th Cir. 2001). “[C]onclusory allegations without supporting factual

  averments are insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935

  F.2d 1106, 1109-10 (10th Cir. 1991).


                                                     3
Case 4:19-cv-00579-CVE-JFJ Document 19 Filed in USDC ND/OK on 05/18/20 Page 4 of 9




                                                    III.

          Miles and Miles Construction seek the dismissal of each of the claims asserted against them

  under Rule 12(b)(6). Dkt. # 10. Plaintiff does not contest the dismissal of the first and third claims

  for relief as to these defendants, but she responds that she has alleged plausible claims related to the

  poor quality of the materials and workmanship used to replace the siding on her home. Dkt. # 15,

  at 2. Based on plaintiff’s concession, her claim under the Fair Housing Act (first claim) and her

  claim of intentional infliction of emotional distress (third claim) are dismissed as to Miles.

                                                    A.

          Defendants argue that plaintiff cannot recover under the Oklahoma Home Repair Fraud Act,

  because she was not a party to the consumer transaction for home repair. Dkt. # 10, at 5. Plaintiff

  responds that she was the party who was actually harmed by defendants’ conduct and, even she did

  not pay for the repair, she is the party who incurred damages from defendants’ use of moldy and

  inferior siding on her home. Dkt. # 15, at 5.

          A violation of the Home Repair Fraud Act is considered an unlawful business practice under

  the Oklahoma Consumer Protection Act. OKLA. STAT. tit. 15, § 765.1 (OCPA). The Home Repair

  Fraud Act defines “home repair” as the “fixing, replacing, altering, converting, modernizing,

  improving of or the making of an addition to any real property primarily designed or used as a

  residence,” and this includes the “construction, installation, replacement or improvement of . . .

  siding . . . .” OKLA. STAT. tit. 15, § 765.2. Plaintiff alleges that Miles Construction was hired by

  the Program to put new siding on her house, and this would qualify as a “home repair” under the

  statute. In other words, she has adequately alleged that Miles Construction and Miles engaged in an

  unlawful business practice under the OCPA. The Home Repair Fraud Act also requires that the


                                                     4
Case 4:19-cv-00579-CVE-JFJ Document 19 Filed in USDC ND/OK on 05/18/20 Page 5 of 9




  defendant entered a “consumer transaction for home repair and knowingly or with reason to know”

  that he had misrepresented a material fact of the terms of the consumer transaction, used or employed

  means of deception to induce the consumer to enter the transaction, or required excessive payment

  for the home repair. OKLA. STAT. tit. 15, § 765.3. If a plaintiff makes such allegations, this qualifies

  as an unlawful business practice under the OCPA. OKLA. STAT. tit. 15, § 765.1. To state a claim

  under the OCPA, a plaintiff must allege “(1) that the defendant engaged in an unlawful business

  practice; (2) that the challenged practice occurred in the course of defendant’s business; (3) that the

  plaintiff, as a consumer, suffered an injury in fact; and (4) that the challenged practice caused the

  plaintiff’s injury.” Horton v. Bank of America, N.A., 189 F. Supp. 3d 1286 (N.D. Okla. 2016)

  (citing Patterson v. Beall, 19 P.3d 839, 846 (Okla. 2000))

          The Court finds that plaintiff has not adequately alleged a claim under the Home Repair

  Fraud Act, because she has not alleged any facts suggesting that she could have been defrauded when

  the contract was entered. Plaintiff argues that she has standing to proceed with a claim under the

  OCPA, because she suffered the injury caused by defendant’s unlawful business practice, even if she

  did not directly pay for defendant’s services. Dkt. # 15, at 5. This argument miss the point of the

  argument asserted by defendant. Plaintiff clearly alleges that Miles Construction was hired by the

  Program to place siding on plaintiff’s home, and the parties to the transaction were the housing

  Program and Miles Construction. The fraudulent act giving rise to a claim under the Home Repair

  Fraud Act occurs when the contract is entered, not when it is performed, and the contract at issue was

  entered by Miles Construction and the Program. Plaintiff has made no allegations that Miles

  Construction entered the transaction with the intent to defraud the Program and, even if she could

  be some type of third-party beneficiary, she has merely alleged that Miles Construction may have


                                                     5
Case 4:19-cv-00579-CVE-JFJ Document 19 Filed in USDC ND/OK on 05/18/20 Page 6 of 9




  breached a contract in the manner in which the repair was performed. The Court can find no

  allegations that Miles Construction committed fraud at the time it entered a consumer transaction

  with the Program. In fact, plaintiff’s allegations suggest that Miles Construction used “inferior

  siding” after she complained to Miles about the siding being used on her home, and this does not

  support an inference that Miles Construction entered the contract with fraudulent intent. Dkt. # 6,

  at 6. Plaintiff’s claim under the Home Repair Fraud Act (fourth claim) should be dismissed for

  failure to state a claim under Rule 12(b)(6).

                                                    B.

          Defendants argue that plaintiff’s breach of contract claim should be dismissed, because

  plaintiff did not enter a contract with Miles Construction for the work performed at her home. Dkt.

  # 10, at 8. Plaintiff responds that she is a third-party beneficiary of the contract between the Program

  and Miles Construction, and she is permitted to proceed with a breach of contract claim under

  Oklahoma law.

          Under OKLA. STAT. tit. 15, § 29, “[a] contract, made expressly for the benefit of a third

  person, may be enforced by [her] at any time before the parties thereto rescind it.” “It is not

  necessary that a party be specifically named as a beneficiary or third party beneficiary, but only that

  the contract be made ‘expressly for the benefit of a third person’ and ‘expressly’ simply means ‘in

  an express manner; in direct or unmistakeable terms; explicitly; definitely; directly.’” Hensley v.

  State Farm Fire & Cas. Co., 398 P.3d 11, 19 (Okla. 2017) (quoting Keel v. Titan Constr. Corp., 639

  P.2d 1228, 1231 (Okla. 1981)). A party who meets this standard has standing to enforce a contract

  as if she were a party to contract under Oklahoma contract law. Shebester v. Triple Crown Insurers,

  826 P.2d 603, 610 (Okla. 1992).


                                                     6
Case 4:19-cv-00579-CVE-JFJ Document 19 Filed in USDC ND/OK on 05/18/20 Page 7 of 9




          Defendants do not contest that plaintiff could qualify as a third-party beneficiary under the

  contract between the Program and Miles Construction, but they argue that plaintiff did not

  specifically plead third-party beneficiary status in her amended complaint. Dkt. # 17, at 5. The

  Court agrees that allegations of the amended complaint could be clearer, but the Court finds that

  plaintiff adequately pleads her status as a third-party beneficiary. In her fifth claim, she phrases her

  allegations in terms of a contract between herself and Miles Construction. Dkt. # 6, at 10-11.

  However, she clearly alleges in the body of her amended complaint that “Whinery engaged [Miles

  Construction] to replace the siding on her house through the Osage Nation housing improvement

  contract.” Id. at 5. She further alleges that “Whinery assured [p]laintiff that [Miles Construction]

  would do quality work” and the “Osage contract called for cement [HardieBacker] siding.” Id.

  These allegations support an inference that the Program and Miles Construction entered a contract

  to repair plaintiff’s home and that she was an intended third-party beneficiary of the contract.

  Although plaintiff does not use the specific term “third-party beneficiary,” the nature of her breach

  of contract claim is sufficiently clear from the allegations of the amended complaint, and defendants

  were placed on notice that plaintiff is alleging that she is a third-party beneficiary of a contract

  between the Program and Miles Construction. Defendants’ motion to dismiss is denied as to

  plaintiff’s breach of contract claim.

                                                    C.

          Defendant argues that plaintiff’s civil conspiracy claim should be dismissed, because plaintiff

  has not adequately alleged that defendants conspired to engage in an unlawful act. Dkt. # 10, at 9.

  Plaintiff responds that she had adequately alleged that defendants conspired to put inferior siding on

  her home. Dkt. # 15, at 6-7.


                                                     7
Case 4:19-cv-00579-CVE-JFJ Document 19 Filed in USDC ND/OK on 05/18/20 Page 8 of 9




          Under Oklahoma law, a civil conspiracy “consists of a combination of two or more persons

  to do an unlawful act, or to do a lawful act by unlawful means.” Brock v. Thompson, 948 P.2d 279,

  294 (Okla. 1997). To state a civil conspiracy claim, a plaintiff is required to allege that two or more

  persons agreed to accomplish a particular objective, that they engaged in one or more overt acts, and

  that the plaintiff suffered damages as a proximate result of the conspiracy.            Schovanec v.

  Archdiocese of Oklahoma City, 188 P.3d 158, 175 (Okla. 2008). The Court has reviewed the

  amended complaint and can find no allegations suggesting that Whinery conspired with Miles

  Construction or Miles to commit an unlawful act. Plaintiff claims that Whinery hired Miles

  Construction to put siding on her home, even though the Program had previously fined Miles

  Construction for cutting corners on a job. Id. at 6. She states that returned home to check on the

  progress of the work and complained that Miles Construction was not using the siding specified in

  the contract. Id. at 5. Miles allegedly yelled at her and returned with inferior siding. Id. at 6. These

  facts do not suggest that there was any concerted action among Whinery and Miles Construction to

  commit an unlawful act. Plaintiff’s allegations suggest that Miles may have retaliated against her

  for complaining about the type of siding being used on her home, but there are no facts that would

  support an inference that Miles and Whinery had an agreement to perform inferior work on

  plaintiff’s home in a manner that breached the contract between Miles Construction and the Program.

  Plaintiff’s civil conspiracy claim (sixth claim) is dismissed for failure to state a claim upon which

  relief can be granted.

          IT IS THEREFORE ORDERED that Defendants Eddie Jack Miles and Miles

  Construction, LLC’s Motion to Dismiss for Failure to State a Claim Upon Which Relief Can Be

  Granted and Brief in Support (Dkt. # 10) is granted in part and denied in part: the motion to


                                                     8
Case 4:19-cv-00579-CVE-JFJ Document 19 Filed in USDC ND/OK on 05/18/20 Page 9 of 9




  dismiss is granted as to the dismissal of plaintiff’s Fair Housing Act claim (first claim) and

  intentional infliction of emotional distress claim (third claim) against Miles, her Home Repair Fraud

  Act claim (fourth claim) against Miles Construction and Miles, and her civil conspiracy claim (sixth

  claim) as to all defendants, but the motion to dismiss is denied as to plaintiff’s breach of contract

  claim (fourth claim) against Miles Construction and Miles.

         IT IS FURTHER ORDERED that defendants’ answer to the amended complaint (Dkt. #6)

  is due no later than June 1, 2020.

         DATED this 18th day of May, 2020.




                                                   9
